DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered. Arguments regarding the claim rejections under 35 U.S.C. 112(a) are persuasive in light of the amendments. Arguments regarding the claim rejections under 35 U.S.C 103 as being unpatentable over Consigny in view of Boire have been fully considered but they are not persuasive. Applicant states that the office action’s assertion that Boire and Consigny are both directed to shape memory materials for extravascular devices and that therefore one skilled in the art would have selected the shape memory polymer of Boire for the device of Consigny is misguided. Applicant argues Consigny provides for two possible materials to be used, one being bioresorbable and one being non-bioresorbable and states the non-bioresorbable material of the office action is the opposite of the biodegradable polymer as required by the claims since the shape memory material of Consigny is a shape memory alloy and therefore metal and therefore not biodegradable. First, this is incorrect as there are several biodegradable metal alloy shape memory materials known in the art including magnesium, iron, zinc, and tungsten for example. Further, Consigny discloses shape memory polymers in at least par.90 (see “appropriate memory behavior”) and in par.90 specifically references a biodegradable shape memory polymer as disclosed in application 13/525145 (now 2013/0338762) as a suitable polymer for the device. It is clear that the device of Consigny is not limited to non-bioresorbable shape memory metals and that the device of Consigny may be made using shape memory polymers as well as biodegradable materials and a combination of the two. The examiner did not state that Consigny specifically teaches the claimed biodegradable shape memory polymer. Boire was relied upon for teaching the specific polymer. In pointing out the bio-resorbable and shape memory . 
Applicant argues that the bio-resorbable polymers of Consigny require suturing of the material in place to cause the material to remain in place while the claims now require that the scaffold is capable of being fixed without the aid of sutures. Applicant argues Consigny specifically discloses sutures as the means of fixation for the external support devices. This is not persuasive because the argument is directed to the intended use of the device. The device of Consigny itself, as well as Consigny as modified to include the claimed biodegradable shape memory polymer taught by Boire, is capable of being fixed without the aid of sutures. Consigny discloses that in some embodiments the device can be fixed with the aid of sutures, but the sutures are not required in all embodiments. For example, par.28 states “In some embodiments, this outer side of the AV guide is fixed to the underlying tissue using sutures or adhesive.” Here adhesive is used to fix the device to tissue and sutures are not required. Further, at least par.131 discloses that the fingers 86a, 86b wrap around the artery at the anastomosis and that this may provide “very secure fixation of the AV guide on the vein, preventing it from sliding around”. This shows that the device may be “fixed” without sutures. Also, the term “fixed” is broad and could relate to a fixed shape. Since the shape memory materials of the prior art return to their pre-set shape, the shape of the device is “fixed” without the aid of sutures. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 59-68, 70, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Consigny et al. 2015/0119908 (hereafter referred to as Consigny) in view of Boire et al. “Development of a shape memory patch for vascular injuries” Proceedings of the ASME 2013 Summer Bioengineering Conference, June 26-29, 2013. Retrieved from https://proceedings.asmedigitalcollection.asme.org on 8/7/2019 (hereafter referred to as Boire). 
Regarding claims 59-63, Consigny discloses an implantable tissue support device comprising a biodegradable polymeric macroporous scaffold (par.89 discloses the scaffold may be biodegradable; par.90 discloses the scaffold may be polymeric and biodegradable as disclosed in application 13/525145; figs. 6-10 show macroporous scaffolds and par.42 refers to pores of the type disclosed by Consigny et al. 2007/0142897 which teaches in par.25 that the pores are large enough to accept a 1.29 mm or 1.63 mm diameter needle) capable of enveloping a vascular anastomosis (figs.2A-2D and 6-10) and being fixed without the aid of sutures (par.28 discloses adhesive may be used to fix the device; par.131 discloses fingers 86a, 86b provide secure fixation; also fixed could be interpreted as a fixed shape and the device of Consigny returns to a pre-set fixed shape), wherein the scaffold is capable of transitioning from a first shape to a second shape wherein the second shape envelops the vascular anastomosis (pars. 7, 9, 12, 109, and 125 each disclose that the scaffold has a preformed shape that is placed around the anastomosis and reformed to the preset shape). Consigny discloses the invention substantially as claimed, and Consigny further discloses shape memory alloys in par.89, polycaprolactone in pars.11 and 37, and a bioresorbable shape memory polymer in par.90 for use in the scaffold. However, Consigny does not specifically disclose that the scaffold comprises a shape memory polymer wherein the polymer includes a first monomer that is crosslinkable and a second monomer that is not crosslinkable, wherein the scaffold is configured to have a melting temperature and be moldable from a first shape to a second shape by an external force when the melting temperature is met or exceeded, wherein the polymeric 
Boire discloses an extravascular device, in the same field of endeavor, wherein a shape memory polymer of a scaffold includes a first monomer that is crosslinkable and a second monomer that is not crosslinkable (see poly (ε-caprolactone)-co-(α-allyl carboxylate ε-caprolactone) wherein the allyl-functionalized monomer is photocrosslinkable and the (ε-caprolactone) is not photocrosslinkable in pg.1, col.2, par.1), wherein the polymeric scaffold has a melting temperature of 37°C or less (table 1), at least 95% or greater shape fixity and 95% or greater shape recovery (table 1), and wherein the device is moldable from a first shape to a second shape by an external force when the melting temperature is met or exceeded (pg.1, col.1, par.1) for the purpose of providing a shape memory polymer with tunable shape memory properties capable of transitioning shapes at near body temperature to avoid over-heating and damaging tissue (pg.2, col.2, par.1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the biodegradable shape memory polymer taught by Boire as the shape memory material for the tissue supporting device of Consigny in order to provide a biodegradable shape memory polymer capable of changing shape during delivery without risky heating procedures. It would have been further obvious to select the shape memory polymer taught by Boire as the shape memory material of the tissue supporting device of Consigny since it has been held that selection of a known material based on its suitability for an intended use is an obvious extension of prior art teaching (In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07). In the instant case, Boire and Consigny are both directed to shape memory materials for extravascular devices, therefore since Boire teaches the claimed shape memory polymer is suitable for use in extravascular devices requiring a preset shape, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the shape memory polymer taught by Boire for the shape memory material 
	Regarding claims 64 and 65, the device of Consigny in view of Boire is capable of being used as claimed. See Consigny figs. 2D and 6-10 for the scaffold being molded around a vein.
	Regarding claim 66, see at least par.27 of Consigny for delivery of anti-neointimal therapeutic agents and par.94 of Consigny for tissue remodeling.
	Regarding claim 67, while Consigny in view of Boire discloses the invention substantially as claimed, Consigny in view of Boire does not specifically state that the scaffold comprises a Young’s modulus at 37°C of between 0.05 and 200 MPa. However, the poly(ε-caprolactone)-co-(α-allyl carboxylate ε-caprolactone) of Boire is identical to the material of the invention, therefore, the scaffold material of Boire appears to inherently have the claimed Young’s modulus.
	Regarding claim 68, while Consigny in view of Boire discloses the invention substantially as claimed, Consigny in view of Boire does not specifically state that the scaffold is maintained at least one year after implantation. However, the poly(ε-caprolactone)-co-(α-allyl carboxylate ε-caprolactone) taught by Boire is identical to the material of the invention, therefore, the scaffold material of Boire would appear to inherently be maintained at least one year after implantation. Further, Consigny teaches biodegradable polymeric scaffolds are capable of supporting a vessel for a limited period of time and gives an example of 12 months following implantation (par.79). Therefore, even if the scaffold of Consigny in view of Boire is not inherently capable of being maintained at least one year after implantation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device such that the device is maintained at least one year after implantation since it has been held that it is not inventive to discover the optimum or workable 
	Regarding claim 70, see Consigny par.27 for several pharmacological agents.
	Regarding claim 71, see Boire table 1.
Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Consigny in view of Boire as applied to claim 59 above, and further in view of Shandas et al. 2009/0248141 (hereafter referred to as Shandas). Regarding the claimed Young’s modulus at 37 degrees C of between 1-100 MPa, while Consigny in view of Boire does not specifically state that the scaffold comprises a Young’s modulus at 37°C of between 1-100 MPa, the poly(ε-caprolactone)-co-(α-allyl carboxylate ε-caprolactone) of Boire is identical to the material of the invention, therefore, the scaffold material of Boire appears to inherently have the claimed Young’s modulus. However, even if one were to prove with evidence that this is not an inherent property of the polymeric scaffold taught by Boire, such a feature is obvious.
Shandas teaches a tissue support device, in the same field of endeavor, wherein the device is formed of a shape memory polymer having a Young’s Modulus between 1-50 MPa depending on application requirements and teaches a lower modulus of elasticity when devices need to deform along with the vessel over the cardiac pumping cycle (pars.199-200).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymeric scaffold of Consigny in view of Boire, if necessary, to have a modulus of elasticity of 1-50 MPa as taught by Shandas depending on application requirements. 
Claims 72 and 74-77 are rejected under 35 U.S.C. 103 as being unpatentable over Consigny in view of Boire as applied to claim 59 above, and further in view of Shandas in view of Boey et al. 2012/0010636 (hereafter referred to as Boey). 

Boire discloses an extravascular device, in the same field of endeavor, wherein a shape memory polymer of a scaffold includes a first monomer that is crosslinkable and a second monomer that is not crosslinkable (see poly (ε-caprolactone)-co-(α-allyl carboxylate ε-caprolactone) wherein the allyl-functionalized monomer is photocrosslinkable and the (ε-caprolactone) is not photocrosslinkable in pg.1, col.2, par.1), wherein the polymeric scaffold has a melting temperature of 37°C or less (table 1), at least 95% or greater shape fixity and 95% or greater shape recovery (table 1), and wherein the device is capable of transitioning from a first shape to a second shape by an external force when the melting temperature is met or exceeded (pg.1, col.1, par.1) for the purpose of providing a shape memory 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the biodegradable shape memory polymer taught by Boire as the shape memory material for the tissue supporting device of Consigny in order to provide a biodegradable shape memory polymer capable of changing shape during delivery without risky heating procedures. It would have been further obvious to select the shape memory polymer taught by Boire as the shape memory material of the tissue supporting device of Consigny since it has been held that selection of a known material based on its suitability for an intended use is an obvious extension of prior art teaching (In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07). In the instant case, Boire and Consigny are both directed to shape memory materials for extravascular devices, therefore since Boire teaches the claimed shape memory polymer is suitable for use in extravascular devices requiring a preset shape, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the shape memory polymer taught by Boire for the shape memory material of Consigny. The examiner also notes that because the material of Boire is the same as the claimed material and the material disclosed in the instant application, the material of Boire is capable of being molded as claimed. Regarding the biodegradable scaffold being maintained for greater than 2 months after implantation, while Consigny in view of Boire does not specifically state that the scaffold is maintained for greater than 2 months after implantation, the poly(ε-caprolactone)-co-(α-allyl carboxylate ε-caprolactone) taught by Boire is identical to the material of the invention, therefore, the scaffold material of Boire would appear to inherently be maintained for greater than 2 months after implantation. Further Consigny teaches biodegradable polymeric scaffolds are capable of supporting a vessel for a limited period of time and gives an example of 3, 4, 6, or 12 months following implantation (par.79). Therefore, even if the scaffold of Consigny in view of Boire is not inherently capable of being 
Shandas teaches a tissue support device, in the same field of endeavor, wherein the device is formed of a shape memory polymer having a Young’s Modulus between 1-50 MPa depending on application requirements and teaches a lower modulus of elasticity when devices need to deform along with the vessel over the cardiac pumping cycle (pars.199-200).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymeric scaffold of Consigny in view of Boire, if necessary, to have a modulus of elasticity of 1-50 MPa as taught by Shandas depending on application requirements. Consigny in view of Boire in view of Shandas discloses the invention substantially as claimed and as discussed above. Consigny discloses that the device is highly porous but does not disclose that the device has an average pore size of 750 microns.
Boey teaches a tissue support device that can be used as a vascular patch (par.32), in the same field of endeavor, wherein the average pore size may be about 0.7mm or 0.8mm for the purpose of allowing tissue to penetrate the pores during the healing process (par.45).

Regarding claim 75, see Consigny figs. 2D and 6-10.
Regarding claim 76, see at least figs. 3A-5C of Consigny which show the device is deformable along the slot. Also, because the device of Consigny in view of Boire in view of Shandas in view of Boey comprises the same material claimed, the device is capable of being deformed along a length of the scaffold.
Regarding claim 77, see at least par.27 of Consigny for delivery of anti-neointimal therapeutic agents and par.94 of Consigny for tissue remodeling.
Claims 73 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Consigny in view of Boire in view of Shandas in view of Boey as applied to claim 72 above, and further in view of Brophy et al. 2008/0293640 (hereafter referred to as Brophy). Consigny in view of Boire in view of Shandas in view of Boey discloses the invention substantially as claimed and as discussed above including delivering therapeutic agents to the vessel which the device surrounds (Consigny par.27). However, Consigny in view of Boire in view of Shandas in view of Boey does not specifically disclose a heparin coating including MK2i or that the heparin coating is configured to release the MK2i at a rate of 50 micrograms per day.
Brophy teaches a coating for a vascular device, in the same field of endeavor, wherein the coating comprises heparin including a MK2i wherein the heparin is used for controlling the release rate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the heparin coating including a MK2i as taught by Brophy for a coating on the polymeric scaffold of Consigny in view of Boire in view of Shandas in view of Boey in order to provide controlled release of MK2i to inhibit intimal hyperplasia while not inhibiting EC proliferation. While Brophy does not specifically disclose that the release rate of the MK2i is 50 micrograms per day, optimization of the agent release rate would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention depending on a desired dosage for a particular patient’s treatment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774